 216DECISIONS OF NATIONAL LABOR RELATIONS BOARD2-3300,Extension 553, or 849 South Broadway,Los Angeles,California,TelephoneNumber, Richmond 9-4711,Extension 1031,as the case may be,if they have anyquestion concerning this notice or compliance with its provisions.APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelations Act, we hereby notify all employees that:WE WILL NOTengage in espionage or surveillance in behalf of HarveyAluminum(Incorporated)or General Engineering,Inc., or any other employer,for the purpose of ascertaining the membership,views, or activity of employeesin or on behalf of United Steelworkers of America,AFL-CIO,or any otherlabor organization.WE WILL NOT in any like or related manner interfere with the union activitiesof the employees of the above-named or any other employer.WALLACE A. UMMEL D/B/AWALLACE DETECTIVEAND SECURITY AGENCY,Employer.Dated--------------------By (signed)---------------------------------(WALLACE A.UMMEL)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Offices, 327Logan Building,500 Union Street,Seattle,Washington, Telephone Number, Mutual2-3300, Extension 553, or 849 South Broadway,Los Angeles,California,TelephoneNumber,Richmond 9-4711,Extension 1031,as the case may be, if they haveanyquestion concerning this notice or compliance with its provisions.Great Lakes District,Seafarers'International Union of NorthAmerica, AFL-CIO, and Seafarers'InternationalUnion ofNorth America,AFL-CIOandUpper Lakes Shipping, Ltd.,as agent for Island Shipping,Ltd.andLake Superior andIshpeming Railroad Company.Case No. 18-CC-108.October18, 1962DECISION AND ORDEROn February 1, 1962, Trial Examiner Sydney S. Asher, Jr., issuedhis Intermediate Report, attached hereto, in the above-entitled pro-ceeding, finding that the General Counsel had failed to establish thatitwould effectuate the purposes of the Act for the Board to exercisejurisdiction in this case, and recommended that the complaint be dis-missed in its entirety.On February 12, 1962, the General Counselfiled with the Board a motion to remand the proceeding to the TrialExaminer for further hearing and reopen the record to receive inevidence additional commerce facts.The Respondents filed oppositionthereto.On March 20, 1962, the Board granted the motion, reopenedthe record, directed that a supplemental hearing be held before theaforementioned Trial Examiner for the purpose of receiving addi-tional commerce information, and further directed that following the139 NLRB No. 18. GREAT LAKES DISTRICT, SEAFARERS' INT'L UNION217hearing a Supplemental Intermediate Report be prepared and servedupon the parties.On April 26, 1962, the General Counsel filed withthe Trial Examiner a stipulation concerning certain commerce facts,signed by representatives of all parties.The stipulation recited thatthe facts set forth therein be received in evidence, that the partieswaived the taking of further testimony and the submission of furtherevidence in the matter, and agreed that the Trial Examiner might is-sue aSupplemental Intermediate Report based upon the stipulationand the record made at the hearing. That stipulation was made a partof the record herein and the record was closed.On June 15, 1962, the Trial Examiner issued his SupplementalIntermediate Report, finding that the Respondent Great Lakes Dis-trict, Seafarers' International Union of North America, AFL-CIO,hereinafter called the Respondent District, had engaged in certainunfair labor practices, and recommending that it cease and desist there-from and take certain affirmative action, as set forth in the attachedSupplemental Intermediate Report.The Trial Examiner also foundthat the Respondent District had not engaged in certain other unfairlabor practices alleged in the complaint.The Trial Examiner alsorecommended that the complaint against Seafarers' InternationalUnion of North America, AFL-CIO, hereinafter called the Respond-ent International, be dismissed in its entirety.Thereafter, the Gen-eral Counsel, the Respondents, and the Charging Parties filed excep-tions to the Supplemental Intermediate Report together with support-ing briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theSupplemental Intermediate Report,' the exceptions and briefs, andthe entire record in the case.The Board finds merit in certain ex-ceptions of the General Counsel and adopts only those findings, con-clusions, and recommendations of the Trial Examiner that are con-sistent with this Decision and Order.In our view, the record clearly establishes that the RespondentDistrict engaged in conduct violative of Section 8(b) (4) (i) and(ii) (B) of the Act as amended. The material facts are as follows:I.FACTUAL BACKGROUNDThe complaint, which alleges that the Respondents herein haveengaged in conduct in violation of Section 8(b) (4) (i) and (ii) (B)'Hereinafter the Supplemental Intermediate Report will be referred to as the Inter-mediate Report. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Act, was issued as a result of a charge and a first amended chargefiled by Upper Lakes Shipping, Ltd., as agent for Island Shipping,Ltd., herein referred to individually as Upper Lakes and Island andcollectively as the Charging Parties. Island, a Bermuda corporation,operates a fleet of oceangoing vessels carrying bulk ore. One of thesevessels is the SSNorthern Venture,herein calledVenture,which isunder charter from its owner, Northern Shipping, Ltd., a Bahamacorporation.Since July 1, 1961, theVenturehas been registered underthe Canadian flag, with a home port at Toronto, and is engaged incarrying iron ore to and from various ports on the Great Lakes inthe United States and Canada.The Lake Superior and Ishpeming Railroad Company, herein calledRailroad, a common carrier with principal offices at Marquette, Mich-igan, is engaged in transporting iron ore and other commodities. Inthe course of its business, Railroad operates an ore dock at Marquette,Michigan.On or about September 19, 1961,2 theVenturedocked atthe Railroad's ore dock in Marquette, for the purpose of taking on acargo of iron ore.Almost immediately pickets appeared at severalplaces in the vicinity of the dock?The pickets carried signs indi-cating that the picketing was being conducted by the Maritime TradeDepartment (M.T.D.), an arm of the AFL-CIO. Upon the appear-ance of the pickets, the Railroad's dock crews refused to load theVenture.The pickets remained all that day.At about 2:15 a.m. onSeptember 20, theVenturepulled away from the ore dock, empty,and anchored in the harbor in a spot visible from Marquette. Thepickets then left.TheVenturereturned to the Railroad's ore dockon the morning of September 22, still empty, and the picketing wasresumed.'The Railroad's dockmen again refused to load theVen-ture,and left the dock. TheVentureremained at the dock for severalhours, and then left port without having taken on a cargo of ironore as originally intended.During the period of September 19 to 22, while the picketing wastaking place, Peter Drewes, Respondent District's port agent at Du-luth,Minnesota, was dispatched to the scene by the Respondent Dis-trict's secretary-treasurer, Fred Farnen.The testimony on the Recordis that Drewes was sent to Marquette to see to it that the RespondentDistrict "did not get involved."2All dates herein are 1961 unless otherwise specified.8 Some pickets took a position directly in front of the gate underneath the ore dock,where a public highway passes under the dock.Hereinafter, this shall be called Site No 1.Others were on either side of a road which,branching off the main highway, leads to theRailroad's car shop and roundhouse repair department.Hereinafter,this shall be calledSiteNo. 2. Still others appeared some distance to the west,on an access road leadingfrom the highway to an oil-tank farm and ore yard on the Railroad's property.Herein-after, this shall be called Site No. 3.*Picketing was resumed at Sites Nos. 1 and 2,but not at Site No.3In addition, therewere, for the first time,pickets at the entrance to the Railroad'smerchandise dock, whichisa separate dock several hundred yards from the ore dockHereinafter, this shall becalled Site No. 4. GREAT LAKESDISTRICT,SEAFARERS'INT'L UNION219II.UNFAIR LABOR PRACTICESThe Trial Examiner found,and we agree,that Peter Drewes, act-ing solely as agent for and on behalf of Respondent District,inducedand encouraged individuals employed by the Railroad to engage ina strike or a refusal in the course of their employment to performservices with the object of forcing the Railroad to cease doing businesswith theVenture,its owners,operators and/or lessees,in violation ofSection 8(b) (4) (i) (B)of the Act.The Trial Examiner based hisfinding upon a conversation which took place on the afternoon ofSeptember 19, between the aforementioned Drewes and Edward R.Anderson,an employee of the Railroad and chairman of the unionrepresenting the Railroad's car shop employees. In this conversa-tion,Drewes appealed to Anderson to require the carshop employeesto honor the picket line, and at the same time, he offered to furnishthe Railroad's employees with an excuse not to cross the picket lineby threatening violence.Notwithstanding this credited testimony,the Trial Examiner refused to find that the Respondent District wasin any way responsible for the picket line itself,and found insteadthat the unlawful inducement and encouragement of the Railroad'semployees by Drewes was entirely independent of any activity ofthe pickets.We disagree with this finding.The record clearly establishesthatDrewes was present on thepicket line during the greater portion of the period that theVenturewas picketed;that he was frequently seen going from one picketingsite to another; and that on one occasion,while he was observed talk-ing to some pickets at Site No. 1, he gestured to direct a picket to gofrom Site No.1 to Site No. 2.Additionally,on September 19, JamesP. Clancey, an attorney for the Railroad, drove his car to Site No. 3,where his way was blocked by a picket standing in the road. Drewes,who was present,asked Clancey who he was, informed him that thiswas a picket dine, and asked him if he still desired to enter the Rail-road's property.Clancey replied in the affirmative,but stated hewould not move so long as the picket remained in the road. AfterconversingwithDrewes, the picket stepped aside and Clancey waspermitted to pass through the picket line.We find that Drewes' by the above-described activity with thepickets, by his conversation with Anderson,and by his instructionto the picket to permit Clancey to go through the picket line, demon-strated that the Respondent District exercised a marked degree ofcontrol of the picket line.We think it clear that even if the RespondentDistrict did not originally establish the picket line, it adopted it as itsown by Drewes' actions.The Respondent District,thus, cannot dis-claim responsibility for that picketing. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDBecause the Trial Examiner found that the Respondent Districtwas not in any way responsible for the picket line, he did not deter-mine whether the picketing at Sites Nos. 3 and 4 complied withMoore Dry Dock 8standards.The record clearly shows that thesestandards were not observed. In order to accommodate lawful pri-mary picketing while shielding secondary employers and their em-ployees from pressure in controversies not their own, the Board re-quires that common situs picketing be limted to places reasonablyclose to the location of the situs. In the instant case, the chief picket-ing was at Site No. 1, which was the closest point to the entrance tothe ore dock where theVenturewas berthed.The picketing at SiteNo. 2 appears to have been virtually equidistant, and in view of thevessel, although it is doubtful that the picket signs could have beenread at that distance.However, the picketing at Sites Nos. 3 and 4was clearly divorced from any contact with the employees of theprimary employers (Island and Upper Lakes), and we find, therefore,that it was obviously intended to enmesh the employees of the second-ary employer (Railroad) in the primary dispute, and thus violativeof Section 8(b) (4) (i) (B) of the Act.We further find that this picketing by the Respondent District,which was directed at and induced individuals engaged by the Rail-road at Sites Nos. 3 and 4, restrained and coerced the Railroad, thesecondary employer, with the unlawful object of forcing the Railroadto cease doing business with the owners and/or lessees of theVenture,and that by such picketing, the Respondent District violated Section8 (b) (4) (ii) (B) of the Act .6III.THE REMEDYHaving found that the Respondent District has violated Section8(b) (4) (i) and (ii) (B) of the Act, we shall order it to cease anddesist therefrom to the extent herein found unlawful, and take certainaffirmative action designed to effectuate the policies of the Act.Upon the basis of the foregoing finding of fact and upon the entirerecord in the case, the Board makes the following :ADDITIONAL CONCLUSIONS OF LAw1.By inducing and encouraging individuals employed by LakeSuperior and Ishpeming Railroad Company to engage in a strikeor refusal in the course of their employment to perform services, andby threatening, coercing, or restraining Lake Superior and IshpemingsSailors' Union of the Pacific, AFL (Moore Dry Dock Company),92 NLRB 547.e Sheet Metal Workers International Assocaation, Local Union No.299,et al. (S M.Eisner (deceased),et al, d/b/a S. M. Eisner and Sons),131 NLRB 1196, 1201;Inter-nationalHod Carriers, etc., Local 1140 (Gilmore Construction Company),127 NLRB541, 545, footnote 6. GREAT LAKES DISTRICT, SEAFARERS' INT'L UNION221Railroad Company, with an object of preventing Lake Superior andIshpeming Railroad Company from loading the SSNorthern Venture,or forcing or requiring Lake Superior and Ishpeming Railroad Com-pany to cease doing business with the operators and/or lessees of theSSNorthern Venture,Great Lakes District, Seafarers' InternationalUnion of North America, AFL-CIO, has engaged in and is engagingin unfair labor practices within the meaning of Section 8(b) (4) (i)and (ii) (B) of the Act.2.The above-described unfair labor practices are unfair labor prac-tices within the meaning of Section 2(6) and (7) of the Act.3.The General Counsel has failed to establish that Seafarers' In-ternational Union of North America, AFL-CIO, has engaged in oris engaging in any unfair labor practices within the meaning of theAct.ORDERUpon the basis of the entire record in this proceeding, and pursuantto Section 10 (c) of the National Labor Relations Act, as amended,the National Labor Relations Board hereby orders that the Respond-ent,Great Lakes District, Seafarers' International Union of NorthAmerica, AFL-CIO, its officers, representatives, agents,successors,and assigns, shall :1.Cease and desist from :(a)Picketing the premises of Lake Superior and Ishpeming Rail-road Company, or in any othermannerinducing or encouraging anyindividual employed by Lake Superior and Ishpeming Railroad Com-pany to engage in a strike or a refusal in the course of his employmentto perform services; or threatening, coercing, or restraining the afore-said employer; where in eithercase anobject thereof is to preventLake Superior and Ishpeming Railroad Company from loading theSSNorthern Venture,or to force or require Lake Superior and Ish-peming Railroad Company to cease doing business with the operatorsand/or lesseesof the SSNorthern Venture.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post in conspicuous places in its business offices and meetinghalls in Alpena, Michigan, and Duluth, Minnesota, where notices tomembers are customarily posted, copies of the notice attached heretomarked "Appendix."' Copies of this notice, to be furnished by theRegional Director for the Eighteenth Region, shall, after being signedby an authorized representative of Respondent District, be postedby Respondent District immediately upon receipt thereof and bemaintained by it for 60 consecutive days thereafter.Reasonable7In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDsteps shall be taken to insure that such notice is not altered, defaced,or covered by any other material.(b)Sign and mail sufficient copies of this notice to the said Re-gional Director for posting by Lake Superior and Ishpeming Rail-road Company, if it is willing, at all locations where notices to itsemployees are customarily posted.(c)Notify the said Regional Director, in writing, within 10 daysfrom the date of this Order what steps have been taken to complyherewith.It is further ordered that the complaint, insofar as it alleges thatSeafarers' International Union of North America, AFL-CIO, vio-lated the Act, be, and it is hereby, dismissed.APPENDIXNOTICE TO ALL OUR OFFICERS, REPRESENTATIVES, AGENTS AND MEMBERSAND TO EMPLOYEES OF LAKE SUPERIORAND ISHPEMINGRAILROADCOMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, as amended, you are notified that:WE WILL NOT by picketing or any other means induce or en-courage any individual employed by Lake Superior and Ish-peming Railroad Company to engage in a strike or a refusal inthe course of his employment, to perform any work, where anobject is to prevent Lake Superior and Ishpeming Railroad Com-pany from loading the SSNorthern Venture,or to force or re-quire Lake Superior and Ishpeming Railroad Company to stopdealing with the operatorsor lesseesof the SSNorthern Venture.WE WILL NOT threaten, coerce, or restrain Lake Superior andIshpeming Railroad Company, where an object is to prevent LakeSuperior and Ishpeming Railroad Company from loading theSSNorthern Venture,or to force or require Lake Superior andIshpeming Railroad Company to stop dealing with the operatorsor lesseesof the SSNorthern Venture.GREATLAKES DISTRICT,SEAFARERS'INTERNATIONALUNION OF NORTH AMERICA, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This noticemustremain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employeesmay communicatedirectly with the Board'sRegional GREAT LAKES DISTRICT,SEAFARERS' INT'L UNION223Office,316 Federal Building,110 South Fourth Street,Minneapolis 1,Minnesota,Telephone Number, 339-0112, Extension 2601,if they haveany question concerning this notice or compliancewithits provisions.INTERMEDIATE REPORTOn September 19, 1961, Upper Lakes Shipping, Ltd., as agent for Island Shipping,Ltd., both of Toronto, Ontario, Canada, herein called Upper Lakes and Island, re-spectively, filed charges against Seafarers' International Union of North America,AFL-CIO, herein called Respondent International.' On October 13, 1961, the sameCharging Party filed amended charges, not only against Respondent International,but also against Great 'Lakes District, Seafarers' International Union of NorthAmerica, AFL-CIO, herein called Respondent District 2On October 17, 1961, theGeneral Counsel 3 issued a complaint against both Respondents alleging that since onor about September 19, 1961, the Respondents have induced and encouraged indi-viduals employed by Lake Superior and Ishpeming Railroad Company, herein calledthe Railroad, to engage in concerted refusals to perform services for their employer;and have threatened, coerced, and restrained the Railroad from doing business withthe SSNorthern Venture,herein called theVenture,its lessees or operators; and thatan object of this conduct is to force and require the Railroad to cease transportingfreight destined for, or to cease doing business with, theVenture,its lessees oroperators. It is alleged that such conduct violates Section 8(b) (4) (i) and (u) (B) ofthe National Labor Relations Act, as amended (61 Stat. 136), herein called the Act.Thereafter, Respondent International filed an answer denying the allegations of thecomplaint.4Respondent District filed a motion to dismiss complaint.The GeneralCounsel filed an opposition to this motion.Pursuant to notice, a hearing was held before Trial Examiner Sydney S. Asher, Jr.,on November 15 and,16, 1961, at Marquette, Michigan. The Railroad was permittedto intervene.All parties were represented and participated fully in the hearing.Themotion of Respondent District to dismiss the complaint as to it was denied.5Atthe close of the session of November 16, 1961, the hearing was adjournedindefinitely.On December 18, 1961, upon motion of the General Counsel, an orderwas issued closing the hearing.Thereafter, on January 8, 1962, the General Counseland the Respondents filed briefs. These have been duly considered insofar as theybear on the jurisdictional issue.6Upon the entire record in this case,7 and from my observation of the witnesses, Imake the following:i The charges allege that certain events occurred at approximately 8 a.m , Septem-ber 19, 1961.As the Respondents point out, the charges were prepared, signed, and datedon September 18, 1961, before these alleged events took placeHowever, the chargesshow on their face that they were not received at the office of the Board until approxi-mately 10 am, September 19, 1961 It is accordingly found that the charges were notprematurelyfiledAlthough they were prematurelyprepared,that fact does not, in myopinion, affect their validity.2 Both Respondents are referred to collectively as the Respondents3The term General Counsel includes the General Counsel of the National Labor Rela-tions Board and his representative at the hearing4Respondent International also filed a motion for bill of particulars, and the GeneralCounsel filed an opposition theretoAt the hearing, the motion was granted in part anddenied in part.5Thereafter Respondent District adopted as its answer the answer previously filed byRespondent International9The Regional Director sought a temporary injunction against Respondent Internationalin United States District Court.On October 10, 1961, Hon. W. Wallace Kent handed downa decision finding that the Board had reasonable cause to believe that Respondent Inter-national had violated Section 8(b) (4) (i) (B) of the ActC. Edward Knapp, Reg. Dir. v.Seafarers'InternationalUnion of North America (Upper Lakes Shipping-Island Shipping),48 LRRM 3138 (D C. W. Mich.). Pending final disposition by the Board, RespondentInternational was enjoined from picketing at or near the Railroad's piemises in Marquette,Michigan, and from violating Section 8(b) (4) (i) (B) or 8(b) (4) (ii) (B) of the Act. Thisdecree, as modified on November 3, 1961, is apparentlystill in effect.7 On January 22, 1962, an order was issued correcting the transcript in certain respects 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1. Island Shipping, Ltd., a wholly owned subsidiary of Upper Lakes Shipping, Ltd.,is a Bermuda corporation having its principal office and place of business in Hamil-ton, Bermuda, where it is engaged, among other things, in foreign commerce in thelease and operation of the SSNorthern Ventureas a common carrier of iron orebetween several Great Lakes ports located in several States of the United Statesand the Provinces of Canada.2.Upper Lakes Shipping, Ltd., is a Canadian corporation, having its principaloffice and place of business in Toronto, Ontario, Canada, where it is engaged, as theduly authorized Canadian agent for certain limited purposes for Island, in connec-tion with the operation by Island of theVentureon the Great Lakes.Upper Lakesis a member of the Association of Lake Carriers, an organization composed of opera-tors of lake vessels, all of whom are Canadian corporations.Upper Lakes is ownedapproximately one-third by Leitch Transport and two-thirds by Norris Grain Com-pany, Ltd., a Canadian corporation with its principal office in Winnipeg, Manitoba,Canada.3.During the year prior to October 17, 1961, Island and its agent, Upper Lakes,in the course and conduct of their shipping operations in the United States andCanada, derived gross income in excess of $500,000.4.Northern Shipping-Bahamas, Ltd., herein called Northern, is a Bahama corpora-tion.A majority of its capital stock is owned by Upper Lakes.,5.TheVenturewas formerly a tanker but was converted in Germany to a GreatLakes bulk carrier.She is owned by Northern. Before September 7, 1961, theVenturewas registered at the Port of Nassau, Bahamas, but sailed under the Britishflag.Since September 7, 1961, she has been registered under the Canadian flag.6.On July 1, 1961, Northern leased theVentureto Island by bareboat charter.Upper Lakes, as agent for Island, manages the vessel for certain specific purposes setout in the management contract, including the finding of cargoes, the direction ofher voyages, and similar matters.Upper Lakes operates the vessel and hires hercrew but the crew is paid by Island.7.TheVenturewas delivered to the operators late in June or early in July 1961at Port Wellers, Ontario, Canada.Between the middle of July and the last partof September 1961 theVenturetouched, at least, at Duluth, Minnesota, and atMarquette, Michigan.On two occasions, she took on cargo at Marquette.8.On July 11, 1961, the Canadian Brotherhood of Railway, Transport and Gen-eralWorkers, herein called the Brotherhood, entered into a collective-bargainingagreement with Island covering, among others, the unlicensed crew of theVenture.On September 3 and 4, 1961, the Canada Labor Relations Board conducted an elec-tion in a unit composed, in part, of the unlicensed personnel aboard theVenture.As a result of this election, on September 29, 1961, the Canada Labor RelationsBoard certified the Brotherhood as the collective-bargaining representative of theseemployees.9. Lake Superior and Ishpeming Railroad Company is a common carrier with itsprincipal office and place of business at Marquette, Michigan, where it is engagedin transporting iron ore and other commodities between various points within theState of Michigan.During the year prior to October 17, 1961, the Railroad derivedrevenues in excess of $500,000 for services performed as a connecting link ininterstate transportation between points located within the State of Michigan andvarious other States of the United States.Upon the basis of the above findings of fact, and upon the entire record in thiscase, I make the following:CONCLUSION OF LAWIt is the General Counsel's theory that there was a dispute between the Respond-ents, on the one hand, and Upper Lakes and Island, on the other, concerning thecrew aboard theVenture.In furtherance of this controversy, argues the GeneralCounsel, the Respondents picketed the Railroad at Marquette, Michigan, when theVenturedocked there for loading, and thereby induced the Railroad's employees notto load theVenture.The Respondents also, according to the General Counsel,coerced the Railroad's managerial personnel in a further effort to prevent theVenture'sloading at Marquette. It is therefore clear that, for purposes of determin-ing the Board's jurisdiction, Upper Lakes and Island must be considered as thealleged primary employers and the Railroad as the alleged secondary or neutralemployer.88 CompareSheetMetal Workers International Association,LocalNo. 51 (W. H. ArthurCompany),116 NLRB 1137, 1142. GREAT LAKES DISTRICT, SEAFARERS' INT'L UNION225At the outset, it is important to determine whether the maritime operation herein question maintained substantial United States contacts.9Let us turn then to thealleged primary employers. Both Island and Upper Lakes are foreign corporationswith their principal offices in foreign countries.Upper Lakes is controlled by an-other foreign corporation and is a member of an association of foreign employers.There is no evidence that any United States citizen or resident has any proprietaryinterest, direct or indirect, in any of the corporations involved herein.TheVenturewas converted abroad; she ,is owned by one foreign corporation and leased to another.She flies a foreign flag and sails the waters of the country whose flag she flies. Shealso calls on ports in the United States.There is no evidence that any of her creware United States citizens or residents; there is no proof that any part of her crewwas recruited in this country or that her crewmembers carry United Stateslicensesor signed on under United States articles.There is no evidence that theVentureever flew the United States flag or was ever repaired in this country.Nor is thereany proof that she was subject to periodic inspection by United States authorities. 'Insum, on the record before me, her only contact with this country seems to be thatshe temporarily touched at two United States ports and received cargo.Under thesecircumstances it is found that it has not been shown that theVenturehas substantialUnited States contacts.This finding is further bolstered by the fact that a foreigntribunal has certified a foreign union as bargainingagentfor theVenture'screw.Ac-cordingly, she did not constitute part of this country's foreign shipping.Therefore,were we to look to the alleged primary employers alone, there would be no adequategrounds for asserting jurisdiction.ioThe General Counsel appears to recognize this.At the hearing he denied thattheVenturewas a "runaway ship"-i.e., a vessel flying a foreign flag but in realitycontrolled by United States interests.And in his brief he states:The question of whether or not the Board would assert jurisdiction over theforeign corporations who own,leaseor operate theVentureneed not be answeredhere. It is sufficient that the Board has jurisdiction over the secondary employer,Lake Superior and Ishpeming Railroad Company.In support of this position, the General Counsel reliesuponthe admitted fact thatthe Railroad (although it operates entirely within Michigan) is a substantial con-necting link in interstate transportation, obtaining therefrom an income of morethan $500,000 annually. It follows, and I find, that at all material times the Railroad'soperations have constituted operations "affecting commerce" within the meaning ofSection 2(7) of the Act.But this does not dispose of the matter.The Boarddoesnot alwaysexercise itsjurisdiction to the fullest possible extent.On the contrary, it has established certainstandards which determine when it will effectuate the policies of the Act to exercisejurisdiction.One of these standards governs alleged secondary boycott situationswhere, as here, operations of the alleged primary employer do not meet the Board'sjurisdictional standards.In such situations the Board long ago stated that it wouldtake into consideration for jurisdictional purposes the operations of the secondaryemployer, limited, however, .to operationsatthelocation affected by the alleged con-9 Compare,for example,Eastern Shipping Corporation,at at.,132 NLRB 930.10 SeeCompania Maritimo Sansoo Limitada,Case No. 20-RC-809, May 1, 1950, CCFINLRB Decisions, 1950-51, par. 10,081.The following cases are distinguishable from theinstantmatter,for in them there existed substantial United States contacts:IncreeSteamship Company, Ltd. v International Maritime Workers Union,10 N Y. 2d 218,219 N.Y.S. 2d 21, cert. granted December 4, 1961, 49 LRR 180;Navios Corporation,et at. v. National Maritime Union of America, et at.,402 Pa. 325, 166 A. 2d 625;Peninsular&Occidental Steamship Co., at al.,120 NLRB 1097;WestIndia Fruit andSteamship Company, Inc., et at.,130 NLRB 343(petition to review and set aside pend-ing in United States Court of Appeals for the Fifth Circuit) ;Eastern Shipping Corpora-tion,'etal.,supra;Peninsular&Occidental Steamship Company, et al,132 NLRB 10;Hamilton Bros. Inc,133 NLRB 868;Grace Line, Inc.,135 NLRB 775; andUnited FruitCompany,134 NLRB 287.The Board-directed election in the last-named case has re-cently been enjoined by two Federal courts on the ground that substantial United Statescontacts do not appear.Ivan C. McLeod,Reg. Dir. v. Empresa Hondurena De Vaporer,S.A. (United Fruit Company),300 F. 2d 222(C.A. 2) ; andSociedad National de Marinerosde Honduras (United Fruit Company)v.Frank W. McCulloch,Chairman,201 F. Supp. 82(D C D.C,). 226DECISIONSOF NATIONALLABOR RELATIONS BOARDduct involved.ilAnd this rule, including the limitation, was recently reiterated bythe Board.12Applying this principle to the case at hand, in order to meet the Board'sjurisdictional standards it must be shown that the Railroad's gross revenuesfrom theoperations of its Marquette,Michigan, establishment alonetotal at least $50,000annually.13This does not appear from the present record.Accordingly, it is foundthat the General Counsel has failed to establish that it would effectuate the purposesof the Act for the Board to exercise jurisdiction in this case.In the light of the foregoing, it becomes unnecessary to discuss herein otherproblems relating to jurisdiction.These include whether, in the light ofBenz,14theshoreside picketing of a truly foreign ship under the circumstances here present iswithin the coverage of the Act.15Also, assuming that the Board has jurisdiction,whether it should be exercised, in view of related CA and CB charges pending in theThirteenth Region.16Also, in the light of theMoore Dry Dockdecision,17whatimpact the proviso to Section 14(c) (1) of the Act might have.is[Recommendations omitted from publication ]itTruck Drivers Local Union No 649, International BrotherhoodofTeamsters,etc.(Jamestown Builders Exchange, Inc ),93 NLRB 386, 387;Marie T Reilly, d/b/a ReillyCartage Company,110 NLRB 1742, 1743-1744;International Brotherhoodof Teamsters,etc(McAllister Transfer, Inc ),110 NLRB 1769, 1771-1772; and MadisonBuilding &Construction Trades Council, et at.(WallaceHildebrandt,et at, d/b/a H & K LathingCo.), 134 NLRB 517General Drivers, Chauffeurs and Helpers, Local Union No 896 etc.(James D. O'Dell, et at, d/b/a Ada T)ansst Mix),130 NLRB 788, cited by the GeneralCounsel in his brief, also so holds.12E.W. Jemison, at at, doing business as Jemcon Broadcasting Company,135 NLRB 362.13HPO Service, Inc,122 NLRB 394, 39514William E. Benz, et at v. Compania Naviera Hidalgo, S A , a corporation,353 U S. 138SeeMarine Cooks & Stewards etc., et at v. Panama Steamship Company,362 U S. 365,footnote 12.1s SeeAfsan Transport Company v. National Maritime Union,169 F Supp. 416 and175 F, Supp. 285 (D C S D N.Y) ;Fianna Cia. Nov S A. v. Benz.178 F. Supp. 243(D.C. Oreg) ;Noriis Grain Company v. Nordaas,232 Minn 91, 46 N W. 2d 94, and TheEffect of United States Labor Legislation on the Flag-of-Convenience Fleet, etc , 69 YaleL J. 498, 516-523.10Case No. 13-CA-4480 filed on October 10, 1961, by four individuals alleging thatUpper Lakes and Island violated Section 8(a) (1), (2), and (3) of the Act, and mentioningtheVentureand later amended to include additional Respondents; Case No. 13-CA-4480-2filed on October 24, 1961, by a Canadian affiliate of Respondent International against thesame parties alleging the same violations, similarly later amended ; Case No. 13-CB-1128filed on October 10, 1961, by four individuals alleging that the Brotherhood and anotherCanadianunionhad violated Section 8(b) (1) and (2) of the Act, and lateramended;and Case No. 13-CB-1128-2 filed October 24, 1961, by a Canadian affiliate of RespondentInternational against the same parties alleging the same violations, likewise later amended.No complaints have as yet been issued. Should the Regional Director refuse to take juris-diction in those cases, would the Board go ahead here, thereby "fragmentizing" the dis-pute?CompareMarie T. Reilly,d/b/a ReillyCartage Company,110 NLRB 1742, 1744,see also 69Yale L.J.supra,at 518.17 Sailors'Union of the Pacific, AFL (Moore Dry Dock Company),92 NLRB 547. Sofar as I have been able to ascertain, this is the only time the Board has taken jurisdictionover the shoreside picketing of a foreign ship.isA related problem wasdiscussedat length bythe Board inWest India Fruit andSteamship Company, Inc,supra.SUPPLEMENTAL INTERMEDIATE REPORTOn February 1, 1962, 1 issued an Intermediate Report in the above-entitled pro-ceeding, in which I found that the General Counsel had failed to establish that itwould effectuate the purposes of the Act for the Board to exercise jurisdiction in thiscase, and recommended that the complaint be dismissed in its entirety.On the sameday the proceeding was transferred to the Board.On February 12, 1962, the GeneralCounsel filed with the Board a motion to remand the proceeding to the Trial Examinerfor further hearing and reopen the record to receive in evidence additional commercefacts.The Respondents filed opposition thereto.On March 20, 1962, the Boardgranted the motion, reopened the record, directed that a supplemental hearing beheld before me "for the purpose of receiving additional commerce information,"and directed that following the hearing I prepare and serve upon the parties a Sup- GREAT LAKES DISTRICT, SEAFARERS' INT'L UNION227plemental Intermediate Report.On April 26, 1962, the General Counsel filed withme a stipulation concerning certain commerce facts, signed by representatives ofall parties.The stipulation recites that the facts set forth therein may be receivedin evidence, that the parties waive the taking of further testimony and the submis-sion of further evidence in the matter, and agree that the Trial Examiner may issuea Supplemental Intermediate Report based upon the stipulation and the record madeat the hearing.That stipulation is made part of the record herein and the recordisnow closed.The temporary injunction against Respondent International, issued by Judge Kenton October 10, 1961, referred to in footnote 6 of the original Intermediate Report,isapparently still in effect.Upon the entire record in this case,' including my observation of the witnesses,and including the postremand stipulation of the parties, I make the following:SUPPLEMENTAL FINDINGS OF FACT1.YHE JURISDICTION OF THE BOARD10.The Railroad's track system is approximately 160 miles long, and is confinedto an area within a 50-mile radius of Marquette, where the Railroad maintains carrepair shops, a commercial dock, an ore yard, and an ore dock.11.The Railroad annually derives revenues in excess of $1,800,000 from trans-portation of iron ore from several points on its system to its ore yard and ore dockatMarquette, where the Railroad prepares and loads the ore on vessels for ship-ment in interstate commerce to various destinations in several States.12.During the 12-month period ending November 1, 1961, the Railroad derivedrevenues in excess of $1,000,000 from the operation of its ore yard and ore dockfacilitiesatMarquette.During the same period, the Railroad derived revenuesin excess of $400,000 from charges for the use of its ore dock to vessels loadingand transporting ore from Marquette to various destinations in several States.The additional facts set forth above, obtained from the postremand stipulation,were not previously part of the record.They compel a revaluation of the findingsin the original Intermediate Report.The previous finding that at all material timesthe Railroad's operations constituted operations "affecting commerce" within themeaning of Section 2(7) of the Act is reaffirmed.However, the finding in theoriginal Intermediate Report that the General Counsel has failed to establish thatitwould effectuate the purposes of the Act for the Board to exercise jurisdictionin this case is revoked.As set forth in the original Intermediate Report, the Board will take into consid-eration for jurisdictional purposes the operations of the alleged secondary employer,limited, however, to operations at the locations affected by the alleged conductinvolved.Applying this principle to the case at hand, in order to meet the Board'sjurisdictional standards it must appear that the Railroad's gross revenues from theoperations of itsMarquette establishment alone total at least $50,000 annually.The facts set forth above demonstrate that this test has been met.Accordingly, inview of the additional data contained in the stipulation, it is now found that itwould effectuate the purposes of the Act for the Board to exercise jurisdiction inthis case .21 The spelling of "Deluth" in the original Intermediate Report is corrected to read"Duluth."z I deem it unnecessary to discuss at length the broad policy considerations involved inenjoining the shoreside picketing of foreign vesselsThe Board has already issued onecease-and-desist order against such picketing.International Organization of Masters,Mates and Pilots of America, Inc, AFL-CIO, et at. (Chicago Calumet Stevedoring Co,Inc),125 NLRB 113 That decision is binding on meAs to the Board's opinion ofthe impact of the proviso to Section 14(c) (1) of the Act, seeWest India Fruit and Steam-ship Company, Inc,130 NLRB 343, 370-372 (petition to review and set aside pending inUnited States Court of Appeals for the Fifth Circuit)Additional cases on the subject of foreign ships published since the original Inter-mediate Report includeFruit Dispatch Company v. National Maritime Union of America,50 LRRM 2077 (La. Ct App ), March 12, 1962;South Georgia Company, Ltd, etc. vMarine Engineers Beneficial Association,et at,49 LRRM 2561(La. Dist. Ct),Decem-ber 22, 1901 ,Bowater Steamship Company, Ltd v Patterson Intl Woodworkers, etat, 49LRRM 3071 (CA. 2), March 28, 1962 ;Oioens-Illinois Glass Company,136 NLRB 389 , andDalzell Towing Company, Inc, et at.,137 NLRB 427672010-63-vol. 139-16 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE RESPONDENTSThe complaint alleges, the answer admits, and it is now found, .that each Respond-ent is, and at all material times has been, a labor organization as defined inthe Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundDuring 1961 the Maritime Trades Department of the AFL-C103 and bothRespondents herein waged a campaign against "run-away flags."The publica-tions of Respondent International, of the M.T.D., and of the United Steelworkersof America carried on "a vigorous fight ... against this type of operation."Thereis no convincing evidence in the record before me to indicate that the SSNorthernVenturehad ever been under United States registry, or that any part of her ultimateownership resides in the hands of United States citizens.Nor does the record con-tain probative evidence that either of the Respondents-or even their Canadianaffiliate-made demands upon theVenture'sowners or operators to be recognizedas bargaining agent for any members of her crew. The record is clear that neitherRespondent had any dispute with the Railroad at any material time.As set forth in the original Intermediate Report, theVenturewas delivered to theoperators late in June or early in July 5 at Port Weller, Ontario, Canada.Fromabout July 10 to about July 15 she was picketed at Port Weller, and some crewmembers left the ship.This picketing was enjoined by the Supreme Court ofOntario.During the same month, theVenturetouched at Duluth, Minnesota,where she was likewise picketed.An unsuccessful attempt was made to obtain aninjunction against this picketing from a Minnesota State court.Late in August theVentureberthed at the Railroad's ore dock in Marquette for thepurpose of taking on a cargo of ore.Normally, the work of loading the ore wouldhave fallen to the Railroad's rank-and-file employees.On this ocassion, however,pickets appeared at or near the Railroad's ore dock when theVenturearrived andthe Railroad's rank-and-file employees refused to load her. She was loaded by theRailroad's supervisors.On September 8 and 9 theVentureagain came into theRailroad's ore dock, empty, for loading. Again pickets appeared; once more therank-and-file employees of the Railroad refused to load her, and the job was ac-complished by the Railroad's supervisors.The General Counsel does not contend that either Respondent was responsiblefor the picketing on any of the four occasions described above.He takes the posi-tion that such picketing is relevant only as background and is not covered by theallegations of the complaint.B. The events of September 19 through 22A few days before September 19 it became known among seamen in nearby portsthat theVenturewas again expected to arrive at Marquette, empty, on about Septem-ber 19 to take on another load of ore.A group of seamen gathered at RespondentDistrict'sAlpena,Michigan, hiring hall discussed the matter and decided to go toMarquette to picket theVenturewhen she arrived.6 A group of seamen at RespondentDistrict'sDuluth,Minnesota, hiring hall reached the same decision?These planscame to the attention of Fred J. Farnen, Respondent District's secretary-treasurer.Farnen then directed Peter W. Drewes, Respondent District's port agent at Duluth'Approximately 30 international unions affiliated with the AFL-CIO, Including Re-spondent International, are affiliates of the Maritime Trades Department, herein calledthe M T.D.' This term is apparently applied in the maritime trades to ships actually owned byUnited States citizens, but register in, and flying the flag of, other nations.s All dates hereafter refer to the year 1961, unless otherwise noted.' The finding of fact that such discussions took place at the Alpena hiring hall is basedupon the testimony of Thorbern C. Pauley and James Gamble, witnesses for the GeneralCounsel, as corroborated by a report made by Respondent District's port agent at Alpenato his supervisor and further corroborated by the presence of Pauley, Gamble, and otherseamen from Alpena at Marquette when theVenturevisited that port on September 19.In all other respects I consider Pauley and Gamble unreliable witnesses, and will base nofindings on the remainder of their testimony.T The finding of fact regarding the Duluth conversations is based upon the testimony ofRespondent District's port agent In Duluth, who overheard the seamen talking, cor-roborated by the presence of seamen from Duluth at Marquette when theVenturetouchedthat port on September 19 GREAT LAKES DISTRICT, SEAFARERS' INT'L UNION229(whose geographical area included Marquette) to go to Marquette "to seethat ourname was not connected with any activities.taking place in this area .. .[and] if any of our members were in this areato seethat they didn't get into anytrouble . . . [and] if there were any pickets put up that we were not held re-sponsible...." 8TheVentureberthed at the Railroad's ore dock in Marquette at approximately8 a.m. on September 19. She was empty and came in to load a cargo of ore. Al-mostimmediately pickets appeared at several places.Some were directly in frontof the gate underneath the ore dock, where a public highway passes under the dock.This is referred to in the record as Site No. 1; itis asnear theVentureas the picketscould get whileremainingon public property and without trespassing on the Rail-road's property.Others were on either side of a road which, branching off themain road, leads to the Railroad's car shop and roundhouse repair department. Thisis referred to as Site No. 2. Still others appearedsomedistance to the west, on anaccess road leading from the main road to an oil-tank farm and ore yard on theRailroad's property.This is referredto asSiteNo. 3. At each of the these pointspickets had asign reading:M T D AFL-.CIOPROTESTTHREAT TO JOBS& WORKING CONDITIONSSTR. [Northern Venture]We have No Dispute with Any Other EmployerThe words "Northern Venture" were written in crayon or pencil on pieces ofpaper pasted over the signs; the remainder of the signs was painted.Some of the pickets had come to Marquette from Alpena and Duluth, in accordancewith the agreementsamongthe men referred to above.Somewere members ofRespondent District.Upon appearance of the pickets, the Railroad's dock crews refused to load theVenture.9Pickets remained all day.At about 2:15 a.m. on September 20 theVenturepulled away from the ore dock, empty, and anchored in the harbor in a spot visiblefrom Marquette. The pickets immediately dispersed.Meanwhile, Drewes arrived in Marquette at about 9 a.m. on September 19, ap-proximately an hour after the picketing had begun.He made frequent trips in hisauto to the three points where pickets were stationed, talked to the pickets, and dis-cussed the situation with various people, including employees of the Railroad.TheVenturereturned to the Railroad's ore dock on the morning of September 22,still empty.Picketing was resumed at Sites Nos. 1 and 2, but not at Site No. 3.In addition, there were, for the first time, pickets at the entrance to the Railroad'smerchandise dock, a separate dock a short distance from the ore dock.This isreferred to as Site No. 4.A two-man picket boat also went out into the harborfrom the city dock.The pickets on September 22 appear to have been mostly thesame menwho picketed on September 19.The signs carried on September 22, onland and sea, bore the following painted message:UNEMPLOYEDAMERICAN SEAMENPROTESTTHREAT TO JOBS& WORKINGCONDITIONSBYS.S.NORTHERN VENTURETHIS DISPUTE INVOLVESNO OTHER EMPLOYERUpon resumption of picketing, the Railroad's dockmen again refused to load theVenture,and left the dock.TheVentureremained at the dock, empty, for about2 hours, then left.The picketing thereupon ceased.Drewes was still in Marquetteduring the events of September 22.8Farnen had similarly directed Drewes to go to Marquette at the end of August, whentheVenturewas picketed there, "to see to it that the Union's name was protected."Drewes had then proceeded to Marquette in response to this direction.9 This applies to all three dock crews,which reported that day respectively at 7 a.m.,3 p.m., and 11 p.m. 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Respondent District's inducement and encouragement1.Contentions of the partiesThe complaint alleges, and the answer denies, that since on or about September 19the Respondents induced and encouraged employees of the Railroad to refuse con-certedly to perform work for their employer.The General Counsel's position is thatDrewes, as agent for both Respondents, orally induced employees of the Railroadnot to work for the Railroad; and also that Respondents "took effective charge ofthe picket line."The Respondents, conversely, vigorously deny that they participatedin the picketing in any way.For the present, the matter will be treated with respectto Respondent District alone; the role of Respondent International will be con-sidered later.2.FactsThe Railroad's rank-and-file employees who work in the Marquette car shop androundhouse repair department are represented for purposes of collective bargainingby Brotherhood of Railroad Carmen of America, herein called the Carmen.Theseemployees went to work as usual on September 19 before theVenturearrived andbefore picketing commenced.A short while after picketing began, word reachedthese employees that pickets were stationed at the entrance to the access road leadinginto their shop.They asked Edward R. Anderson, one of their number and generalchairman of the Carmen for the Railroad's employees, to investigate.10 At about4 p.m., after quitting time for the shop workers, Anderson had a conversation withDrewes in front of the Railroad's dock office.According to Anderson's creditedtestimony, the conversation went as follows:Q. (By Mr. GOSLEE.) All right.Will you relate what the conversation wasand what you said and what Mr. Drewes said?A.Well, first I introduced myself and he introduced himself. I asked whatthe object was and so he told me they were there to picket theNorthern Venturebecause it was a scab boat and hiring foreign labor and not under Americanregistry.So then I asked him what he was there for and he was there to seethat everything was kept orderly.Q. All right.Was there anything further to the conversation?A.Well, then, I explained our set-up on the road, what was the idea of picket-ing on our road.Well, the main idea was to try to keep our supervisors fromusing the road to get into the office.Q. You say the "main idea," was this what Mr. Drewes said or what yousaid?A.Well, that was the idea of picketing the road, to try to keep the supervisorybunch from getting in and loading out.Q. All right. Is that what Mr. Drewes said?A. I'm pretty positive.Q.All right, it wasn't that I was indicating the word "positive" but you justdidn't identify who said what.Would you do that in the rest of the conversation?A.Well, I told him that I couldn't see no reason why it was there, and Iexplained that because actually we were working in the car shop and had nothingto do with the loading of the ore on the boat.Well, he asked me what weworked on and I told him all type of freight cars, ore cars.Well, then, he saidthe ore cars are used to haul ore. So I didn't argue the point there on that. Isaid the men over there wanted me to find out, we've got men that just cameback to work, they want to keep working. I just wanted to understand on thatline.So he says, he asked me, he'd like to have us honor it and I say what wouldyou gain.He says, well the Railroad [sic] has nothing against the Railroador us and if it would possibly help their case against theNorthern Venture.Q.Was there anything further to the conversation that you recall at this time?A.Well, I told him at that time that we don't know how it would pressureus on receiving unemployment.He made a mention to take us off the hook, in19At about 9.30 a in , Anderson went to Site No. 2 and talked with pickets there.Anderson returned to the shop and posted a sign requesting the men to honor the picketline, telephoned to an official of the Carmen, then removed the sign. One shop employeewent home for lunch and did not return ; his failure to return is not explained, Anotherrefused to go home for lunch, apparently in order to avoid having to cross the picket lineon his return. GREAT LAKES DISTRICT, SEAFARERS' INT'L UNION231other words, so there would be no trouble for us, he could threaten violence,but actually they wouldn't threaten. I said I wouldn't use that."3.ConclusionsSection 8 of the Act provides, in pertinent part:(b) It shall bean unfair labor practicefor alabor organizationor its agents-(**(4) (i) to . .. induce or encourage any individual employed by anyperson engaged in commerce or in an industry affecting commerce to en-gage in, a strike or a refusal ... to perform any services... .where an object thereof is proscribed.The United States Supreme Court, speakingof Section 8(b) (4) (A) of the Act, the predecessor of the present Section 8(b) (4) (i),stated: "The words `induce or encourage' are broad enough to include in themevery form of influence and persuasion." 12Clearly, on September 19 Drewes orally importuned Anderson not to work forthe Railroad so longas thepickets remained.13And even assuming that Andersonwas the only employee contacted by Drewes in this manner, this would not preventthe existence of the requisite inducement of the employees because Anderson was,asDrewes knew,14 the general chairman of the Carmen in the Railroad's shop.Accordingly, he could reasonably have been expected to transmit Drewes'message tohis fellow workmen.This is further indicated by Drewes' use of the word "us"when he told Anderson he would "like to have us honor" the picket line.In sum,through their spokesman, Anderson, Drewes was in fact appealing toallthe Railroad'sshop employees -to respect the picket line."Moreover, he did so as agent forRespondent District acting within the scope of his general authority as port agentfor the territory which included Marquette.Accordingly, Respondent District isaccountable for this conduct.D. Object ofthe inducement and encouragement1.Contentions of the partiesOne of the objects proscribed by Section 8(b) (4) (i) (B) of the Act is "forcingor requiring any person . . . to cease doing business with any other person."Thecomplaint alleges and the answer denies that an object of the inducement and en-couragement was "to force and require the Railroad to cease handling or transportingproducts destined for, or to cease doing business with, theNorthern Venture,itslessees or operators."The General Counsel contends that there was a primarydispute between the Respondents and the Charging Party "concerning the personnelon theNorthern Venture,"and that the Railroad was a neutral not 'involved in thedispute.He further maintains that the inducement and encouragement was directedtoward the Railroad's employees, rather than theVenture'screw, as shown by thepicket lines' failure to comply with the tests for primary picketing set forth inMooreDry Dock.1°Finally, he urges that Drewes' oral appeal to Anderson shows theproscribed object of the inducement and encouragement.The Respondents deny thatany primary dispute existed between them and the Charging Party regarding theVenture'screw.Moreover, they deny their responsibility for the picket lines.Addi-tionally, they contend that the picket lines conformed to theMoore Dry Dockstand-ards for primary picketing and therefore if any inducement or encouragementexisted it was aimed only at theVenture'screw, not at the Railroad's employees."Although Drewes admitted that he "might have said that these men would appreciateno one crossing their picket line,"he in substance denied the remainder of Anderson'stestimonyDrewei'denial in this respect is not credited.12International l3rotherhood of Electrical Workers, Local 501, et al.(Samuel Langer) v.NLRB.,341 U S 694,701-702.13This is so regardless of who established or maintained the picket line It is also truewhether Drewes used the words"I would like to have you honor the picket line" or thewords"These menwould appreciate no one crossing their picket line.""Anderson had introduced himself and told Drewes"themen...wanted me tofind out."aeN.L.R B. v Local 11, United Brothel hood of Carpenters,etc, at al(General Mill-work Corp),242 F. 2d 932,935 (CA 6);andWells, et al. v. International Union ofOperating Engineers,AFL-CIO,Local 181,et al.,206 F 2d 414 (C A 6).16Sailors'Union of the Pacific,AFL (MooreDiy Dock Company),92 NLRB 547. 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDFinally, they urge that in any event the Railroad became an "ally" of the ChargingParty and was accordingly not protected by the Act against inducement and encour-agement of its employees.Again, the issue will be treated at this point only insofaras it relates to Respondent District.2.ConclusionsI deem it unnecessaryto determinewhether a dispute existed between the Respond-ents andthe Charging Party.Even if there were no such dispute, this fact wouldnot immunize the Respondents from the terms of Section 8('b) (4) of the Act, whichneither literally nor implicitly requires the existence of such a disputeas a condi-tionof its operation.17The Respondents'argumentthat the Railroad became the "ally" of the ChargingParty seems to rest upon three factors: (1) attorneys for the Railroad consultedwith and collaborated with attorneys for the Charging Party; (2) the charges wereprepared, signed, and dated on September 18, before theVenturecame in to Mar-quette (however, as pointed out in footnote 1 of the original Intermediate Report,they were not filed until10 a.m.September 19); and (3) theVenturewas not loadedby the Railroad's supervisory employees on September 19, 20, or 22, although thattechnique had been used on prior occasions when picket lines appeared. I am unableto find in these matters sufficient substance to convince me that the Railroad andthe Charging Party acted collusively to such an extent as to constitute them "allies"for purposes of the ActAccordingly, I find this defense lacking in merit.It need not be decided at this point whether the Respondents are responsible forthe picketlines,or whether the standards ofMoore Dry Dockapply.For here thefinding of inducement and encouragement is bottomed solely upon oral persuasionused by Drewes toward the Railroad's employees on September 19 at about 4 p.m.,and is entirely independent of any activity of the pickets.Thus the search for the object of the inducement and encouragement leads backto the same conversation between Anderson and Drewes on September 19 whichcontained the inducement and encouragement. In that conversation Drewes re-ferred to theVenture asa "scab boat" and pointed out that the Railroad workers,by honoring the picketlines,"would possibly help their18 case againsttheNorthernVenture."In my opinion, in this conversation Drewes made it unmistakably clearthat an object of Respondent District's inducementand encouragement of the Rail-road's employees was to impede the loading of theVentureand thereby cause theRailroad tocease doing businesswith theVenture'soperators and/orlessees.Suchan object is forbidden by the Act. It follows that, on September 19, RespondentDistrict violated Section 8(b)(4)(i)(B) of the Act.I so find.19E. Alleged threats,coercion,and restraint1.Contentions of the partiesThe complaintalleges, andthe answer denies, that since on or about September 19the Respondents "threatened, coerced and restrained ... the Railroad ... from ...doing business with, theNorthern Venture,its lessees or operators."The GeneralCounsel maintains that the threats to, coercion of, and restraint of the Railroadwere accomplished by the existence of picketlines.He further contends that theRespondents either were responsible for and originated these picket lines in thefirstplace, or else at least "took effective charge of the picket line after the actionhad started,"so asto make the Respondents accountable therefor. In addition, herelies upon certain specific threats allegedly made by pickets to certain identifiedindividual officials of the Railroad.The Respondents deny taking part in thepicket lines, either originally or at any later time, and disclaim responsibility forany actions of the pickets.'- ''N.L R B v. Local 11, United Brotherhood of Carpenters,etc., et at.(General Mill-work Corp ),supra,at934-935; andN L R.B v. Washington-Oregon Shingle Weavers'District Council,etat(SoundShingle Co ),211 F. 2d 149, 152 (C.A. 9).18The use of the word "their" in this context would appear to be ambiguous-it mightmean the pickets, but it also might mean the Respondents.19 In their brief, the Respondents move to dismiss the complaint. Insofar as the com-plaint alleges that Respondent District violated Section 8(b) (4) (1) (B) of the Act, themotion todismiss is denied GREAT LAKES DISTRICT, SEAFARERS' INT'L UNION2332.Factors supporting the General Counsel's positionLet usexaminethe factors which might tend to militate in favor of the Respond-ents'responsibility for the picket lines:(a) Talk of picketing theVentureoriginated in RespondentDistrict's hiring hallsinAlpena and Duluth.(b) Farnen had advance notice that picketing of theVenturewhen it plannedto dock in Marquette was likely,and sentDrewes there.(c)DrewesremainedinMarquette during all the picketing except about thefirsthour.(d)Many of the pickets weremembersof Respondent District 20(e)Drewes made frequent visits to the various points where picketingwas beingconducted and engagedin numerousdiscussionswith pickets and other people,including employees of the Railroad.He also made a telephone call from a publictelephone booth in Marquette.(f)On oneoccasionon September 19 Drewes stopped his car at Site No. 1,got out and talked to severalmen standingthere (possibly pickets), and gesturedtoward Site No. 2. Thereupon one of the men to whom Drewes had spoken starteddown the road in the direction of Site No. 2.(g)Drewes brought coffee to the pickets and admittedly sympathized with theirpoint of view.(h)As related in detail above, Drewes appealed to the Railroad's shop workers,through Anderson, to honor the picket line.(i)On one occasion on September 19, James P. Clancey, attorney for the Railroad,drove to Site No. 3.His way was blocked by a picket standing in the road,21 andhe stopped.Drewes, who was present, asked Clancey who he was and Clancey,after identifying himself, inquired if he could go through.Drewes replied eitherthat he had no control over that, or that it was up to Clancey.Drewes went overto the picket and told him he should not be standing in the road.The picket thenstepped aside and Clancey went through.22(j)After theissuanceof the injunction referred to in footnote 6 of the originalIntermediate Report, theVenturereturned to the Railroad's ore dock in Marquette,empty, and was loaded, presumably by the Railroad's employees, without incidentor picketing.3.Factors supporting the Respondents' positionWe turn now to factors which might tend to absolve the Respondents from anyresponsibility for the picketing:(k) There is no probative evidence that any agent of either Respondent suggestedthe picketing.(1)The name of neither Respondent appeared upon any picket sign.(m) The picketing commenced before any agent of either Respondent was inMarquette.(n) It was not shown that all pickets were members of Respondent District.(o)Neither Respondent contributed toward the transportation of men fromAlpena and Duluth to Marquette or furnished subsistence or lodging to them whileinMarquette (except coffee, as noted before).(p)Neither Respondent supplied the pickets with picket signs or the picket boat.(q)Neither Respondent gave orders, directions or, instructions to any picketexcept the one instance involving Drewes on September 19, described in (i) above.(r)Pickets had appeared when theVenturedocked at various ports on four pre-vious occasions, and there is no contention by the General Counsel that either Re-spondent was responsible therefor. In short, a pattern of picketing theVenturewherever and whenever she appeared had already become established without beingaided or abetted by the Respondents, so far as this record shows.20 The picketson landapparently did not patrol but simply gatheredin groups near oraround a picket sign.Sometimes one carried the signFor this reason, it was oftendifficult to differentiate between pickets and mere curious onlookers. In this context, Iconsider of little probative value any testimony regarding the numbers of pickets.SiDrewes identified this picket as John Johanson or John Jackson, a member of Re-spondent District from Duluth.22This incident was apparently relied upon by the General Counsel only to show the ex-tent of Drewes' control over the pickets. I express no opinion as to whether Ciancey, whowas engaged in the private practice of law, constitutes a "person engaged in commerce orin anindustry affecting commerce" within the meaning of Section 8(b) (4) (ii) of the Act. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.ConclusionsIn order to prove that either Respondent is legally responsible for the picketing, itisnot enough to show that it sympathized with the pickets, or gave them moral ortangible support.There must be more; namely,evidence that the Respondents ortheir agents either actually established the picket lines in the first place,or at leasttook over control of the picketing at some later time.And the burden of provingthis rests upon the General Counsel. Let us then evaluate the factors set forth above.As for (a), it is natural for seamen to gather at hiring halls, and to discuss mat-ters of common interest.And it is not surprising that theVenture,a ship alreadypicketed four times,should have been a topic of conversation.As for (b),Farnen was not the only party with advance warning that theVenturemight again be picketed when she came into Marquette.Indeed, the Charg-ing Party considered this so likely that charges were drafted and signed in advance.It was surely no more suspicious for the Respondents to anticipate events than it wasfor the Charging Party to do so.Perhaps Farnen might have been wiser not to have sent Drewes to Marquette.But it is not for me or the Board, in hindsight,to weigh his wisdom.Our functionis only to evaluate Farnen's motive in the light of matters as they stood at that time.Itmust be recalled that when theVenturewas picketed earlier in Duluth an un-successful attempt was made in court to establish Respondent District's responsibilitytherefor.Farnen testified that he did not want to risk this happening again, andfelt that Drewes'presence in Marquette on September 19 (as well as during earlierpicketing of theVentureinMarquette)might protect Respondent District againstpossible future litigation.In view of the cat-and-mouse game each side seems to havebeen playing at that time, I cannot reject Farnen's explanation as unreasonable.Thisalso applies to (c), as Drewes' presence in Marquette was directly due to Farnen'sorders.As for(d), it seems to be offset largely by(n).Factors(e), (f), (j), and (1) areinmy opinion ambiguous,inconclusive,and unreliable in making a determinationof the Respondents'responsibility for the picketing.23Factors(g) and(h) show astrong bond of sympathy between Drewes and the pickets,but nothing more. Factor(i), the so-called Clancey incident,indicates that Drewes exercised some measure ofcontrol over the actions of one picket on one occasion and thus lends support tothe General Counsel's position.But the combination of factors(k), (m), (o), (p),(q), and(r) are, I consider,strong enough to counter factor(i), and even to outweighand overbalance it. I conclude that, although the matter is not entirely free fromdoubt, the General Counsel,in this respect,has failed to carry his burden of proof.It is accordingly found that the General Counsel has not established that eitherRespondent was accountable for the conduct of the pickets and has not establishedthat either Respondent violated Section 8(b) (4) (ii) (B) of theAct.24F. Respondent International's alleged inducement and encouragement1.Contentions of the partiesThere remains the question of whether Respondent International is legally liablefor the violation of Section 8(b) (4) (i) (B) of the Act,which it has been found wascommitted by Respondent District on September 19.This, in turn, depends upon(1) whether either Drewes or his superior, Farnen,or both, were agents of Respond-ent International on that date,aswell as agents of Respondent District,as alreadyfound,25and(2)whether Respondent District was a mere operating branch andadministrative division of Respondent International.The General Counsel contendsthat Farnen and Drewes were agents of Respondent International so as to renderit responsible for their conduct.Conversely,the Respondents maintain that there wasno agency relationship between Farnen and Drewes on the one hand and RespondentInternational on the other.The Respondents also urge that Respondent District isan autonomous affiliate,not simply an arm or branch of Respondent International.28Factor(j)particularly may have been due to an overabundance of caution on thepickets' part,or to the advice of their attorney.24Accordingly I grant the motions of the Respondents to strike the testimony ofWilliam Carlson as to what an unidentified picket told him; that of Harry L. Kirk as toa similar incident;and that of Robley Morrison as to still another similar occurrence.25 The parties stipulated that Al Tanner visited Marquette during the picketing of theVenture.However, as there is no record of what he did there, I find it unnecessary todecide whether he was an agent of Respondent International. GREAT LAKES DISTRICT, SEAFARERS' INT'L UNION2352.ConclusionsRespondent International is composed of (a) local unionsand (b) districtorgani-zations with branches.There are a number of such affiliated districtorganizations,including Respondent District; Seafarers'InternationalUnion of North America,Atlantic and Gulf District, AFL-CIO, herein called Atlantic and Gulf District;Sailors' Union of the Pacific, herein called the S.U.P.; and others. Respondent Inter-national's officers are not the same individuals who hold office in Respondent District.Respondent District has individual members, for whom it pays per capita dues toRespondentInternational.The constitutions of these two organizations plus testi-mony in the record make it clear that Respondent Districtis no mereadministrativebranch under the control of Respondent International, but on the contrary is acompletely autonomous body, self-governing and independent.To show that Farnen and Drewes (and other port agents of Respondent District)are controlled by RespondentInternational, the General Counsel relies heavily uponthe manner in which they are compensated.The record shows that their salariesand reimbursement for their expenses are paid entirely from the Great Lakes andSt.Lawrence Seaway Organizing Fund, herein called the Fund.The moneys in theFund originate from three separate sources: the income of Respondent District,appropriations from the Atlantic and Gulf District and appropriations from theS U P. The Fund is administered by three individuals: Paul Hall, president of Re-spondentInternationaland of the Atlantic and Gulf District; Farnen; and MorrisWeisberger, head of the S.U.P.Moneys of the Fund are actually disbursed byAl Kerr, secretary-treasurer of the Atlantic and Gulf District, who is authorized tosign checks. I cannot agree with the General Counsel that the mere fact thatFarnen and Drewes are paid by a fund, one of the administrators of which is presi-dent of RespondentInternationalaswell as president of the Atlantic and GulfDistrict, proves that Respondent International controls them or that any principal-agent relationship exists.And the fact that Respondent International does not itselfcontribute to the Fund strengthens this conclusion. It is accordingly found that theGeneral Counsel has failed to establish Respondent International's responsibilityfor the conduct of Farnen or Drewes, or that Respondent International violated theAct in any manner.26AMENDED CONCLUSIONS OF LAWIn view of the postremand stipulation of the parties, the conclusion of law in theoriginal Intermediate Report is now revoked.Upon the basis of the findings of factin the original Intermediate Report, the supplemental findings of fact herein, andupon the entire record in this case, including the postremand stipulation, in lieu ofthe revoked conclusion of law I now make the following amended conclusions oflaw:1.The operations of Lake Superior and Ishpeming Railroad Company constitute,and at all material times have constituted, operations affecting commerce within themeaning of Section 2(7) of the Act.2.Great Lakes District, Seafarers'InternationalUnion of North America, AFL-CIO, is, and at all material times has been, a labor organization within the meaningof Section 2(5) of the Act.Fred J. Farnen and Peter W. Drewes are, and at allmaterial times have been, its agents within the meaning of Section 8(b) of the Act.3.Seafarers' InternationalUnion of North America, AFL-CIO, is, and at allmaterial times has been, a labor organization within the meaning of Section 2(5)of the Act.Neither Fred J. Farnen nor Peter W Drewes is, nor has at any materialtime been, its agent within the meaning of Section 8(b) of the Act.4.By inducing and encouraging individuals employed by Lake Superior andIshpeming Railroad Company to engage in a strike or refusal in the course of theiremployment to perform services, with an object of preventing Lake Superior andIshpeming Railroad Company from loading the SSNorthern Venture,or forcingor requiring Lake Superior and Ishpeming Railroad Company to cease doing busi-ness with the operators and/or lessees of the SSNorthern Venture,Great LakesDistrict, Seafarers' International Union of North America, AFL-CIO, has engagedin and is engaging in unfair labor practices within the meaning of Section8(b) (4) (i) (B) of the Act.11The record contains an indication that Drewesmighthave introduced himself to theGeneral Counsel as an agent of Respondent InternationalBut if this did occur, it is im-materialIt is well settled that an agent's authority cannot be established by means ofhis own unauthorized declarationsRestatement of Agency (2d) Section 285. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.The above-describedunfairlabor practices tend to lead to labordisputesburdening and obstructing commerceand the free flow ofcommerce,and constituteunfair laborpracticesaffecting commercewithin themeaning of Section 2(6) and(7) of the Act.6.The General Counselhas failed to establishthatGreat LakesDistrict, Sea-farers'InternationalUnion of North America, AFL-CIO,has engaged in or isengaging in unfair labor practiceswithin themeaning of Section 8(b) (4) (ii) (B)of the Act.7.The GeneralCounsel has failed to establish that Seafarers'International Unionof North America, AFL-CIO,has engaged in or is engaging in any unfair laborpractices.[Amended Recommendations omitted from publication.]Building and Construction Trades Council of San Bernardinoand Riverside Counties;and Plasterers Local No. 73, and itsagent,D. A. Kidd,Financial Secretary[Gordon Fields; HueyCarpenter]andGolding and Jones,Inc., and Interstate Em-ployers,Inc.Case No. 21-CC-475. October 18, 1962DECISION AND ORDEROn July 10, 1962, Trial Examiner John P. von Rohr issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfair laborpractices and recommending that theyceaseand desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ate Report.Thereafter, the Respondents filed exceptions to the In-termediate Report and supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'1The Trial Examiner found it unnecessary to decide whether Fields in his individualcapacity was a partyto the contractwith the Respondents.Unlike theTrial Examiner,we find that Fields as the individual owner of the enterpriseinvolvedherein was not aparty to anyagreement with the Respondents.Accordingly, we find thatRespondentsengaged in proscribedconduct with an objectof compellingFields toenter into an agree-ment prohibitedby Section 8(e) and thereby violatedSection 8(b) (4) (it) (A).Construe.tion, Production&Maintenance LaborersUnion Local383,AFL-CIO,et al.(Colson andStevens ConstructionCo., Inc.),137 NLRB 1650.Moreover, Chairman McCulloch andMember Leedombut not MemberFanning, wouldfind this violationeven if Fields were aparty to suchan agreementin that thisconduct wouldthen havethe proscribed object ofcompellingFields to abideby such agreement.(See theirrespective positions inLosAngeles Mailers UnionNo. 9, I.T.U. (HillbroNewspaper Printing Company, Division ofHearstPublishingCompany, Inc.),135 NLRB 1132.139 NLRB No. 19.